BLD-085                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-3948
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                    HIGINIO CASTILLO, a/k/a Gordo, a/k/a Gordito,
                       a/k/a Little Man, a/k/a Piting, a/k/a Donald

                                     Higinio Castillo,
                                                Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                        (E.D. Pa. Crim. No. 2-12-cr-00230-003)
                      District Judge: Honorable Legrome D. Davis
                      ____________________________________

       Submitted for a Decision on the Issuance of a Certificate of Appealability or
    for Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  December 28, 2016

          Before: AMBRO, GREENAWAY, JR. and SCIRICA, Circuit Judges

                            (Opinion filed: February 10, 2017)
                                        _________

                                        OPINION*
                                        _________
PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Higinio Castillo pleaded guilty in federal court to kidnapping, brandishing a

firearm while kidnapping, and a variety of drug trafficking charges. In June 2015, he

received two consecutively running sentences of 120 months. Castillo’s aggregate

sentence was much lower than the advisory Guidelines range of 382 to 447 months.

       Over a year later, Castillo filed a self-styled “motion requesting to be re-sentenced

concurrently” to “afford [him] the ‘grace’ of being released from prison in his thirties,

instead of his [forties].” Castillo cited no legal authority to support his motion other than

Guidelines Amendment 794, which amended the commentary to U.S.S.G. § 3B1.2 (lower

offense level for “mitigating role” in criminal activity) several months before Castillo

was sentenced. The District Court denied Castillo’s motion and he appealed.

       Our clerk advised that we would consider whether a certificate of appealability

(“COA”) is required for this appeal. We conclude that a COA is unnecessary because,

among other reasons, Castillo’s motion may be construed as seeking relief under 18

U.S.C. § 3582(c)(2). See United States v. Taylor, 627 F.3d 674, 676 (7th Cir. 2010). We

thus exercise jurisdiction under 28 U.S.C. § 1291.

       We will summarily affirm the District Court’s September 21, 2016 order because

this appeal presents no substantial question. See Third Circuit L.A.R. 27.4 and I.O.P.

10.6. Castillo provides no basis for disturbing the District Court’s decision, and we

discern none from the record below.




                                              2